     Case 2:19-cv-02484-JAM-EFB Document 19 Filed 11/04/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KEVIN B. AUGUSTINE,                                No. 2:19-cv-2484-JAM-EFB P
12                       Petitioner,
13            v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                       Respondent.
17

18           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On September 23, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on petitioner and which contained notice to petitioner that any objections to

23   the findings and recommendations were to be filed within fourteen days. Petitioner has not filed

24   objections to the findings and recommendations.

25           The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   /////
                                                        1
     Case 2:19-cv-02484-JAM-EFB Document 19 Filed 11/04/20 Page 2 of 2


 1          1. The findings and recommendations filed September 23, 2020, are adopted in full;
 2          2. Petitioner’s claims are dismissed without prejudice for the reasons set forth in the
 3   magistrate judge’s findings and recommendations;
 4          3. The Clerk is directed to close the case; and
 5          4. The court declines to issue a certificate of appealability.
 6
     DATED: November 4, 2020                       /s/ John A. Mendez
 7
                                                   THE HONORABLE JOHN A. MENDEZ
 8                                                 UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
